DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on February 08, 2022, in which claims 1, 3-13, 5-7, and 15-22 have been amended, claims 23-24 have been added, and claims 2 and 14 have been canceled. Claims 1, 3-13, and 15-24 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7, 10, 16, 17, 20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opshaug et al. (US 2018/0146332).
Regarding claim 6, Opshaug teaches a method implemented by a server (i.e., method 500 for performing Observed Time Difference of Arrival (OTDOA) positioning with location server [0078]), comprising: sending information about a first neighboring cell base station to a terminal using an application layer protocol (typically to provide rules for communication between application [0095]), wherein the information comprises a physical cell identifier (PCI) (i.e., LPP or LPPe messages exchanged between MS 120 The reference cell and neighbor cell information may each contain the PCIs of the cells as well as PRS configuration parameters for the cells [0051]-[0052]); receiving, using an application layer protocol (typically to provide rules for communication between application [0095]), a first time difference of arrival from the terminal, wherein the first time difference is based on times at which a first reference signal of a first serving base station and a second reference signal of a first neighboring cell base station arrive at the terminal (i.e., the location server 150 receives location information from a mobile station (e.g., the MS 120) for OTDOA positioning of the mobile station, the location information comprising a Reference Signal Time Difference (RSTD) generated by the mobile station using a first TOA measurement of a first downlink (DL) signal from a reference cell and a second TOA measurement of a second DL signal from a neighbor cell [0063], [0066]-[0067], [0078]); and calculating first location information of the terminal based on the first time difference and a preconfigured location calculation algorithm (i.e., the location server 150 may estimate user motion and/or clock drift, thereby improving the overall positioning accuracy. For example, the location server 150 may determine a velocity V and a horizontal bearing (or direction) A for MS 120 from the RSTD measurements and the indication of the measurement time reported by MS 120 for each RSTD measurement. The location server 150 may solve for the MS 120 position X,Y coordinates at a time T and for V and A using the multiple measurements to provide the 
Regarding claim 7, Opshaug teaches wherein the first neighboring cell base station is a neighboring base station of the first serving base station corresponding to the terminal (i.e., the location server 150 may send a Provide Assistance Data message (e.g. an LPP Provide Assistance Data message) to the MS 120 with OTDOA assistance data. The OTDOA assistance data may include assistance data for the reference cell and assistance data for a number of neighbor cells [0088]). 
Regarding claim 10, Opshaug teaches obtaining first assistance data ([0026], [0043]); and sending the first assistance data to the terminal using the application layer protocol to assist the terminal in identifying the first reference signal and the second reference signal (i.e., the server 150 may identify the reference cell (typically, the serving cell) and neighboring cells for the OTDOA RSTD measurements, and may provide location assistance data 202 to the MS 120 including reference cell information and neighbor cell information [0043]).  
Regarding claim 16, Opshaug teaches a server (150) typically comprises a memory to store instruction and a processor to process the instruction , configured to: send information about a first neighboring cell base station to a terminal using an application layer protocol (typically to provide rules for communication between application [0095]), wherein the information comprises a physical cell identifier (PCI) (i.e., LPP or LPPe messages exchanged between MS 120 and server 150 may be used to transfer location assistance data 202 from server 150 to MS 120 including OTDOA assistance data. OTDOA assistance data may include reference cell information and The reference cell and neighbor cell information may each contain the PCIs of the cells as well as PRS configuration parameters for the cells [0051]-[0052])receive, using an application layer protocol (corresponding to TCP/IP or internet), a first time difference of arrival from a terminal, wherein the first time difference is based on times at which a first reference signal of a first serving base station and a second reference signal of a first neighboring cell base station arrive at the terminal (i.e., the location server 150 receives location information from a mobile station (e.g., the MS 120) for OTDOA positioning of the mobile station, the location information comprising a Reference Signal Time Difference (RSTD) generated by the mobile station using a first TOA measurement of a first downlink (DL) signal from a reference cell and a second TOA measurement of a second DL signal from a neighbor cell [0078]); and calculate first location information of the terminal based on the first time difference and a preconfigured location calculation algorithm (i.e., the location server 150 uses the location information to determine a location of the mobile station [0078]).  
Regarding claim 17, Opshaug teaches wherein the first neighboring cell base station is a neighboring base station of the first serving base station corresponding to the terminal (i.e., the location server 150 may send a Provide Assistance Data message (e.g. an LPP Provide Assistance Data message) to the MS 120 with OTDOA assistance data. The OTDOA assistance data may include assistance data for the reference cell and assistance data for a number of neighbor cells [0088]). 
Regarding claim 20, Opshaug teaches obtain first assistance data ([0026], [0043]); and send the first assistance data to the terminal using the application layer protocol to assist the terminal in identifying the first reference signal and the second 
Regarding claim 24, Opshaug teaches the application layer protocol is an OMA Lightweight M2M (LwM2M) protocol, a oneM2M protocol, a Modbus protocol, or an OPC Unified Architecture (OPC UA) protocol (read on 3GPP disclosure [0035]-[0036])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0270784) in view of Opshaug et al. (US 2018/0146332).
Regarding claim 1, Lee teaches a method implemented by a terminal comprises:
receiving the assistance data from serving BS and neighboring BS (i.e., receiving assistant data related to a reference cell and one or more neighbor cells for positioning [0009]); identifying, based on the assistance data, a first reference signal from a serving base station and a second reference signal from a neighboring cell base station (i.e., a UE receives configuration information on a list of PRSs to be searched (identified) from 
Lee does not specifically teach separately sending a request for obtaining assistance data to a serving base station and a neighboring cell base station; and sending the time difference to a server using an application layer protocol to enable the server to calculate location information of the terminal.  
However, the preceding limitation is known in the art of communications. Opshaug teaches the MS 120 may provide the RSTDs, including an identification of the reference cell and the neighbor cell for each RSTD measurement, to the server 150 as measurements 206 (interpreted as request). In response, the server 150 may identify the reference cell (typically, the serving cell) and neighboring cells for the OTDOA RSTD measurements, and may provide location assistance data 202 to the MS 120 including reference cell information and neighbor cell information ([0043]). Opshaug further teaches transfer location assistance and/or location information using LLp messages and LPPe messages ([0033], [0051]), the RSTD information from the MS is used as assistance data to determine the location of the server ([0085]). The MS 120 
Regarding claim 3, Lee in view of Opshaug teaches all the limitations above. Lee teaches receiving, using the application layer protocol (corresponding to higher layer), the assistance data from the server ([0077], [0112]).  
Regarding claim 13, Lee teaches a positioning method implemented by a terminal, wherein the positioning method comprises: receiving assistance data (i.e., receiving assistant data related to a reference cell and one or more neighbor cells for positioning [0009]); identifying, based on the assistance data, a first reference signal from a serving base station and a second reference signal from a neighboring cell base station (i.e., a UE receives configuration information on a list of PRSs to be searched (identified) from a management server of a network to measure a PRS. The configuration information includes PRS configuration information of a reference cell (serving cell) and PRS configuration information of neighbor cells [0091]); calculating a 
Lee does not specifically teach separately sending a request for obtaining assistance data to a serving base station and a neighboring cell base station; and sending the time difference to a server using an application layer protocol to enable the server to calculate location information of the terminal.  
However, the preceding limitation is known in the art of communications. Opshaug teaches the MS 120 may provide the RSTDs, including an identification of the reference cell and the neighbor cell for each RSTD measurement, to the server 150 as measurements 206 (interpreted as request). In response, the server 150 may identify the reference cell (typically, the serving cell) and neighboring cells for the OTDOA RSTD measurements, and may provide location assistance data 202 to the MS 120 including reference cell information and neighbor cell information ([0043]). Opshaug further teaches transfer location assistance and/or location information using LLp messages and LPPe messages ([0033], [0051]), the RSTD information from the MS is used as assistance data to determine the location of the server ([0085]). The MS 120 sends one or more RSTD measurements for each of for one or more neighbor cells in a Provide Location Information message (e.g. an LPP Provide Location Information message) to the location server 150, including an indication of the measurement time (also referred to herein as a time of measurement) of each RSTD measurement…, the location server 150 uses the RSTD measurements, any TOA measurements and the measurement times provided by the MS 120 at step 606 to determine the location of MS 120 ([0089]-[0091]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Opshaug within the system of Lee in order to perform Observed Time Difference of Arrival positioning by measuring a time of arrival of downlink signals transmitted from a reference cell and one or more neighbor cells.
Regarding claim 15, Lee in view of Opshaug teaches all the limitations above. Lee teaches receiving, using the application layer protocol (corresponding to higher layer), the assistance data from the server ([0077], [0112]). 
Regarding claim 23, Lee in view of Opshaug teaches all the limitations above. “ calculating the time difference based on formula, wherein the formula comprises the times” could have been derived by one of ordinary skill in the art from Opshaug’s reference, which discloses that the at least one measurement time based on a time of measurement for the first TOA measurement and a time of measurement for the second TOA measurement may be used to determine motion of the mobile station, which can be used to improve a position estimate of the mobile station… The difference vector(s) between these position fixes and the time delta could then be used to calculate the corresponding velocity vector(s) between the two position fixes ([0085]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 23 from a combination of Lee and Opshaug.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0270784) in view of Opshaug et al. (US 2018/0146332) further in view of Cho et al. (US 2010/0265093).
Regarding claim 5, Lee in view of Opshaug teaches all the limitations above except sending, to the server using the application layer protocol, information indicating a reference signal strength to enable the server to establish a fingerprint database, wherein the fingerprint database comprises a mapping relationship between the reference signal strength and the location information of the terminal.  
.
Allowable Subject Matter
Claims 4, 8, 9, 11, 12, 18, 19, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Opshaug fails to anticipate claims 6—7, 10, 16-17, and 20 because Opshaug fails to disclose: 1) sending information about a first neighboring cell base station to a terminal using an application layer protocol, wherein the information comprises a physical cell identifier (PCI); and 2) calculating first location information of the terminal based on the first time difference and a preconfigured The reference cell and neighbor cell information may each contain the PCIs of the cells as well as PRS configuration parameters for the cells ([0051]-[0052]). The use of application layer protocol to send information could be derived by any ordinary skill in the art from the teaching of Opshaug (as defined in by OMA in 3GPP [0035]-[0036], [0095]) in order to provide rules for communication between application ([0095]); the location server 150 may estimate/calculate user motion and/or clock drift, thereby improving the overall positioning accuracy. For example, the location server 150 may determine a velocity V and a horizontal bearing (or direction) A for MS 120 from the RSTD measurements and the indication of the measurement time reported by MS 120 for each RSTD measurement. The location server 150 may solve for the MS 120 position X,Y coordinates at a time T and for V and A using the multiple measurements to provide the additional data to solve for the additional variables [0068]. The location server 150 uses the location information to determine a location of the mobile station [0078]), and location of UE can be computed from RSTD measurements using hyperbolic multilateration algorithm (in 3GPP [0026]-[0027]). Therefore the rejection is final.
The Applicant further argues that the combination of Lee and Opshaug fails to render obvious claims 1-3, 5, and 13-15 because the combination of Lee and Opshaug fails to disclose a terminal separately sending a request for obtaining assistance data to .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEAN A GELIN/Primary Examiner, Art Unit 2643